Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.:

TEVON THOMAS,

       Plaintiff,
v.

THE CITY OF AURORA, a municipality
ROCH GRUSZECZKA, in his official and individual capacities,
JONATHAN FULLAM, in his official and individual capacities,
CASSIE LONGNECKER, in his/her official and individual capacities,

       Defendants.

______________________________________________________________________________

                PLAINTIFFS’ COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff, TEVON THOMAS, by and through counsel, David Lane, Liana Orshan, and

Tyrone Glover of KILLMER, LANE & NEWMAN, LLP, respectfully alleges for his Complaint and

Jury Demand as follows:

                                     INTRODUCTION

       1.      On November 10, 2018, Aurora Police Department (“APD”) officers Roch

Gruszeczka, Jonathan Fullam, and Cassie Longnecker unlawfully seized, searched, and arrested

Plaintiff Tevon Thomas. These officers contacted Tevon Thomas and Reanna Drinkwater, who

are both Black, at the Foxdale Condominium’s where Mr. Thomas lives with his mother. Ms.

Drinkwater had given Mr. Thomas a ride home. It was around 4 a.m. and they were sitting in Ms.

Drinkwater’s car talking. Unbeknownst to them, a woman who also lived in the complex called




                                              1
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 2 of 27




911 to report that she was frightened by them sitting in their car because they “did not belong

there.”

          2.    Consequently, Defendant APD officers contacted Mr. Thomas and Ms.

Drinkwater, who explained that the two of them were just sitting and talking. Neither Mr.

Thomas nor Ms. Drinkwater posed any danger or threat to the officers or anyone else. There was

no evidence of a crime afoot. There was no probable cause or reasonable suspicion that either

was committing, had committed, or was going to commit any crime. Nevertheless, APD officers

forced Mr. Thomas and Ms. Drinkwater to exit the car and, with the intention of searching the

vehicle, ordered Mr. Thomas to lie face down in the parking lot. The Defendants found a gun in

the vehicle. They then handcuffed, seized, and arrested Plaintiff.

          3.    On June 17, 2020, the Honorable Judge Raymond Moore of the United States

District Court of Colorado found that the Defendant police officers violated plaintiff Tevon

Thomas’ Fourth Amendment right to be free from unreasonable search and seizure. U.S. v. Tevon

Thomas, No. 19-cr-20-RM, Tr. Mot. Suppress Hr’g 117:11 (D. Colo. June 17, 2019) (“Tr. Mot.

Suppress Hr’g”). Judge Moore found that Defendants “unlawfully extended [a valid stop] and

turned [it] into an unjustified or extended stop that had, as its motivation and intention, the search

of the car and/or Mr. Thomas.” Tr. Mot. Hr’g 120:15. The officers’ lack of any other legitimate

reason for their prolonged seizure of Mr. Thomas raises the strong and reasonable inference that

Mr. Thomas was unlawfully seized, unlawfully searched and unlawfully arrested simply because

he was Black.

          4.    Defendant officers’ unconstitutional search and seizure of Mr. Thomas was done

in accordance with, and occurred as a result of, Defendant Aurora’s longstanding and prevalent

custom of subjecting Black people to racially-biased policing and violating their Fourth


                                                  2
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 3 of 27




Amendment rights. This custom is ratified, endorsed, and condoned by senior officials and

policymakers throughout Aurora when they fail to train officers on their constitutional

obligations; when they fail to investigate and discipline officers they know have violated their

citizens’ civil rights; and when they ignore court-issued suppression orders identifying and

explaining their officers’ constitutional violations.

       5.      Tthe Supreme Court remarked in Terry v. Ohio, suppression orders are

“powerless … where the police either have no interest in prosecuting or are willing to forgo

successful prosecution in the interest of serving some other goal.” 392 U.S. 1, 14 (1968). In

Aurora, such “other goal” is present in this case: the systemic and customary disregard for the

rights of Black people to be secure in their persons.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This

action is authorized and instituted pursuant to 42 U.S.C. § 1983.

       7.      42 U.S.C. § 1988 conveys jurisdiction supporting Tevon Thomas’s claims for

attorney’s fees and costs.

       8.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391. All the

events alleged occurred within the State of Colorado, and all the parties were residents of the

State at the time of the events giving rise to this Complaint.

                                             PARTIES

       9.      Plaintiff Tevon Thomas was and is a citizen of the United States and State of

Colorado during the relevant times described herein.




                                                  3
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 4 of 27




       10.      At all times relevant to the allegations of this Complaint, individual Defendants

Gruszeczka, Fullam, and Longnecker were police officers for the city of Aurora. All are citizens

of the United States and residents of the State of Colorado.

       11.      Defendant City of Aurora (“Aurora”) is a municipality and is a proper party

under § 1983.

       12.      All Defendants acted under color of state law at all times relevant to this

Complaint.

                                   FACTUAL ALLEGATIONS

       13.      Around three a.m. on November 10, 2018, Reanna Drinkwater got off work and

picked Tevon Thomas up in her car. Mr. Thomas is a young Black man. Ms. Drinkwater is a

young Black woman.

       14.      They parked at the Foxdale Condominiums on East Alameda Parkway in Aurora

where Mr. Thomas lived with his mother. Ms. Drinkwater lived nearby, making it a convenient

place to continue their conversation.

       15.      Around four a.m., another resident of the Foxdale Condominiums, Giorgi

Martinez, who is White, was returning home and saw Mr. Thomas and Ms. Drinkwater in the

parking lot. She called the police. She did not, however, ask to have Ms. Drinkwater’s vehicle

investigated, and explained to dispatch she was just calling the police on the advice of her

parents: “I called my parents and they said I should ask if there’s a cop that could escort me into

the building... I’m not necessarily sure that I need a police officer to walk me home. My parents

just said I should try to call.” 911 Call, 11.10.2018.

       16.      APD officers Roch Gruszeczka and Jonathan Fullam responded in marked police

vehicles and met Ms. Martinez at a nearby gas station. There, she gave them a description of the


                                                  4
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 5 of 27




car and explained that it had been in the parking lot for over an hour, and that it was running. She

noted that there were “two holes in the back-right door” of the car. “They look like bullet holes

to me,” she said, “which kind of freaked me out a little bit more.” The officers offered to escort

her home. She accepted their offer, recognizing “[i]t’s a little ridiculous, but I appreciate it.”

Police Bodyworn Cameras, 11.10.2018.

       17.     Accordingly, Defendants Gruszeczka and Fullam, now also accompanied by a

third officer, Defendant Officer Cassie Longnecker, escorted Ms. Martinez back to her

apartment. But after she was inside, the Defendants, without reasonable suspicion or probable

cause and not at the request of Ms. Martinez, then drove over to and behind Ms. Drinkwater’s

vehicle where her and Mr. Thomas were still talking. As they approached the vehicle Defendant

Officer Longnecker identified that the bullet holes, while perhaps startling to Ms. Martinez,

“were old and not relevant to anything occurring that night.” Police Bodyworn Cameras,

11.10.2018. Officer Fullam agreed. The three armed Defendant officers positioned their cruiser

so that Ms. Drinkwater could not drive away, and blasted the driver’s side of Ms. Drinkwater’s

car with their floodlight. Officers Fullam and Longnecker went around to the passenger’s side,

where Mr. Thomas was sitting. Officer Fullam shone his flashlight in Mr. Thomas’s face. Officer

Gruszeczka did the same on driver’s side where Ms. Drinkwater was seated.

       18.     Gruszeczka began questioning Mr. Thomas and Ms. Drinkwater, asking if they

had been there a while and if they lived at the condominiums. Mr. Thomas responded “Yeah, on

the other side,” gesturing to the other side of the building where he lives with his mom. Police

Bodyworn Cameras, 11.10.2018. Ms. Drinkwater explained that she lived up the street, at which

point defendant Gruszeczka interrupted to ask that they turn off the car.




                                                   5
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 6 of 27




       19.     Ms. Drinkwater calmly turned off the car, and Defendant Gruszeczka asked again,

“Where do you guys live at?” Ms. Drinkwater said, “we were just talking. Why, what’s the—”

Officer Gruszeczka interrupted “Well, you guys are parked here so people are calling, and they

said you’ve been out here for a while.” Despite that not being illegal, Ms. Drinkwater

nonetheless offered to leave and said, “I don’t know. Okay. We can move.” Police Bodyworn

Cameras, 11.10.2018.

       20.     Defendant Gruszeczka again asked, “where do you guys live at?” Ms. Drinkwater

shared that she lived “up the street.” When Mr. Thomas began to answer, “my mother stays—"he

was interrupted by Defendant Gruszeczka, who demanded to know “honestly, where do you

guys live at?” Ms. Drinkwater again said, “I live down the street.” Mr. Thomas again said, “My

mother stays here.” Officer Gruszeczka continued to press Mr. Thomas, “In these apartments?”

“Yes,” Mr. Thomas stated for the third time. Police Bodyworn Cameras, 11.10.2018.

       21.     Next, Officer Gruszeczka asked Mr. Thomas and Ms. Drinkwater how long they

had been there, and Ms. Drinkwater told him that it had been about 30 minutes. Officer

Gruszeczka then began, without articulating a reason why, to ask questions about the contents of

the car. He asked if there was “anything in the car [he] should know about.” When he was told

that there was not, he persisted, asking “so if I look through the car, there’s nothing I would

find?” Ms. Drinkwater, stunned, responded “No, why would you need to look through my car?”

Police Bodyworn Cameras, 11.10.2018.

       22.     Neither Officer Gruszeczka nor Officers Fullam or Longnecker articulated any

reason why they might be suspicious of the car’s contents. They had no reasonable suspicion or

probable cause, or otherwise valid reason to think that there was anything illegal in Ms.

Drinkwater’s vehicle, that either Ms. Drinkwater or Mr. Thomas committed or were committing


                                                  6
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 7 of 27




a crime, or that there valid evidence of a crime in the vehicle. Both Mr. Thomas and Ms.

Drinkwater had been compliant, had identified themselves, and had explained to the officers that

they lived nearby.

       23.     Officer Gruszeczka, however, dismissed Mr. Thomas’s statements and claimed

that Mr. Thomas and Ms. Drinkwater were telling different stories; that the car had been there for

a while; and that neither of them lived there. Mr. Thomas and Ms. Drinkwater were confused as

to why the Officers did not believe them. Officer Gruszeczka then asked whose car it is and

requested both of their IDs, which have both Mr. Thomas and Ms. Drinkwater’s addresses

confirming that Mr. Thomas lives in the condominium complex and Ms. Drinkwater lives

nearby. He also asked Mr. Thomas again, “Is there anything you’d like to tell me?” And he

accused Mr. Thomas of “being nervous.” Mr. Thomas calmly said, “It’s not me being nervous.”

Ms. Drinkwater and Mr. Thomas both explained that they’re “just confused.” Police Bodyworn

Cameras, 11.10.2018.

       24.     Despite this obvious confusion and the lack of reasonable suspicion or probable

cause to continue to contact and question Mr. Thomas and Ms. Drinkwater, officers Fullam and

Longnecker did not speak up or intervene. They stood outside the passenger side door focused on

Mr. Thomas.

       25.     Next Officer Gruszeczka ordered Ms. Drinkwater out for further questioning

eventually placing her in the back of his police SUV. He then joined officers Fullam and

Longnecker on the passenger side of Ms. Drinkwater’s car and ordered Mr. Thomas out of the

vehicle. As Mr. Thomas complied, Officer Fullam indicated that he saw the handle of a pistol

petruding from Mr. Thomas’s pocket and alerted the other officers to the presence of the firearm.

Police Bodyworn Cameras, 11.10.2018. Officers Gruszeczka, Fullam, and Longnecker drew


                                                7
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 8 of 27




their guns and pointed them at Mr. Thomas. Officer Longnecker Ordered Mr. Thomas onto the

ground where Officer Fullam handcuffed and searched Mr. Thomas. The APD officers then

arrested him.

       26.      On June 17, 2019, Judge Raymond Moore of the U.S. District of Colorado found

that Defendants Gruszeczka, Fullam, and Longnecker did not have reasonable suspicion or

probable cause to search or seize Mr. Thomas. Judge Moore in granting Mr. Thomas’ Motion to

Suppress “all evidence obtained as a result of being detained in violation of his Fourth

Amendment rights,” reasoned that the officers rationalizations for seizing Mr. Thomas were

“simply untrue.” Tr. Mot. Supress Hr’g 112:19-20.

       27.      Judge Moore found that the seizure, search and arrest were violative of the Fourth

Amendment to the Constitution. Officer Gruszeczka tried to get Ms. Drinkwater to admit to

having something—anything—illegal in the car, resorting to coercive statements like “I’m going

to find out”; “I just want to give you a chance”; and “is there anything in the care that’s not

yours, that I should know about?”

       28.      In his suppression Order, Judge Moore, held that the stop had become

unconstitutional; that it had turned from a constitutional Terry stop to a “an intent to search a car

or find a reason to do so, based on the fact that it was occupied by someone who, although he

was doing nothing, was correctly identifiable as associated with a gang [because he was wearing

all red].” Tr. Mot. Supress Hr’g 119:18-23;122:5-10..

       29.      Judge Moore reasoned further, “it takes more than being in a gang to give a

reason for extending this stop.” Tr. Mot. Supress Hr’g 119:24-25. To this point, there were no

signs of drugs or weapons that the officers were aware of, and Mr. Thomas and Ms. Drinkwater

had sufficiently explained their presence within the bounds of the questions the officers had


                                                  8
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 9 of 27




bothered to ask them. Judge Moore found, in fact, Ms. Drinkwater, around this this time, also

offered to leave the area, if she and Mr. Thomas were causing concern to the residents. The

officers were so focused on searching the car that they ignored this offer. In the words of Judge

Moore, the “reason for the presence of the car in the area had fell to the side.” Tr. Mot. Supress

Hr’g 120:19-20.

       30.     Judge Moore held that Mr. Thomas was illegally seized and searched and ordered

that any and all evidence obtained as a result of Mr. Thomas being detained in violation of his

Fourth Amendment rights be suppressed.

               INSTITUTIONAL LIABILITY OF THE CITY OF AURORA

   1. Defendant Aurora’s customs, policies, and/or practices within the APD caused the
      violations of Plaintiffs’ Colorado state constitutional rights.

       31.     Officers Gruszeczka, Fullam, and Longnecker conducted their unlawful detention

of Mr. Thomas in full compliance with Aurora’s longstanding, persistent, and widespread

custom of illegally seizing Black people. Mr. Thomas, amongst many others, was a victim of

Aurora’s deliberate indifference to the rights of Black People to be secure in their persons.

       32.     Rank-and-file members of the APD regularly escalate their interactions with

Black People into unreasonable seizures without any basis for suspecting them of criminality or

of being a threat to themselves or others. In conjunction, APD officers regularly use race and

race-based animus as motivating factors in police decisions and actions. APD officers do this in

direct violation of the Fourth and Fourteenth Amendments. This custom, habit, practice, and/or

policy of unconstitutional seizure and racially-biased policing is longstanding and widespread.

       33.     This behavior by rank-and-file members of the APD is so widespread and

flagrant, and has led to so many incidents, lawsuits, complaints, and public condemnations, that



                                                 9
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 10 of 27




Aurora must be aware of it in its capacity as a governing body. Nevertheless, Aurora has

remained deliberately indifferent to these constitutional violations.

       34.     High ranking officials and final policymakers in Aurora condone and ratify this

conduct amongst APD officers. They endorse these violations of Black People’ civil rights by

failing to investigate and discipline the officers who commit them, instead choosing to defend

them or cover up their wrongdoing.

       35.     The City of Aurora further fails to supervise and train APD officers in the rights

of individuals to be secure in their persons and free from such race-based decision making in law

enforcement.

       36.     In fact, the longstanding policies, positions, and customs of Aurora serve to

diminish the severity of constitutional violations within the APD, and to, at best, undermine any

attempts to prevent future constitutional violations.

       37.     It is thus the longstanding, widespread, and deliberately indifferent custom, habit,

practice, and/or policy of Aurora to engage in the unreasonable escalation and extension of

police encounters into seizures violating the Fourth Amendment, as well as to engage in racially

biased policing. This custom was the driving force behind the unconstitutional seizure of Mr.

Thomas, and the cause of his damages

   2. APD’s Longstanding and Pervasive Violations of African American and other
      Nonwhite people’s Fourth and Fourteenth Amendment Rights

       38.     APD’s widespread and flagrant violation of Black people’s civil rights can be

seen through the sheer number of incidents where, much like their encounter with Mr. Thomas,

APD officers escalated an encounter with a person of color and unconstitutionally seized them,

despite lacking any reasonable grounds under which to do so.



                                                 10
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 11 of 27




        39.     For example, on August 2, 2020, APD officers detained and handcuffed Brittany

Gilliam, a Black woman, and four Black children, including her six-year-old daughter, at

gunpoint after supposedly mistakenly identifying Ms. Gilliam’s car as a stolen motorcycle. APD

officers pointed guns at the children and forced them to exit the car and lie on their stomachs; the

officers handcuffed two of the children behind their backs. The officers likewise forced Ms.

Gilliam to exit the car at gunpoint, handcuffing her and placing her in the back of a patrol

vehicle. Video footage of the stop shows the children crying hysterically while surrounded by

police officers. The use of force by the officers was clearly excessive, and obviously motivated

by racial profiling.

        40.     On March 1, 2020, an APD officer confronted Dr. P.J. Parmar, a person of color,

when Dr. Parmar arrived at his business. As Dr. Parmar drove up to his garage, he found an APD

officer parked on his property. Dr. Parmar stopped immediately and honked. At that point, the

officer jumped out of his car and swore at Parmar. The officer then pulled out his gun while

running toward Dr. Parmar’s car. The officer pointed his gun at Dr. Parmar’s head without

having any reason to believe that Dr. Parmar was committing or had committed a crime or posed

any threat to the officer or anyone else. Dr. Parmar calmly and repeatedly asked the officer to

leave his property, to which the officer repeatedly demanded—without any legal justification—

that Dr. Parmar prove that it was his property. Instead of leaving, the officer called in two other

APD officers. APD had no reasonable suspicion much less probable cause for its officers’

seizure of Dr. Parmar, which was clearly motivated by racial profiling.

        41.     On August 24, 2019, Elijah McClain was listening to music, enjoying the short

walk home from the corner store with some iced tea when Aurora police officers grabbed,

tackled, and assaulted him. Officers continued to brutalize Elijah for nearly eighteen minutes—


                                                 11
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 12 of 27




approximately fifteen minutes of which he was handcuffed. The force that Aurora officers used

against Elijah included compressing his neck and the blood flow to his brain with two

consecutive carotid holds, cranking his left shoulder with an armbar hammerlock that caused it to

repeatedly pop, and, even after he was handcuffed with his hands behind his back, continuing to

crush him under the weight of their bodies and slamming him to ground when he arched up

slightly to vomit or in response to the pain. One officer also jammed his knee into Elijah’s arm

for minutes on end, with the sole purpose of inflicting pain by forcefully separating Elijah’s

bicep and triceps muscles. All the while, the officers terrorized Elijah with additional threats that

they would tase him and sic a police dog on him. As Elijah McClain lay handcuffed, in his own

vomit, on the ground, under the hundreds of pounds of combined weight of Aurora Police

Department officers, Aurora Fire Rescue paramedics involuntarily injected him with a massive

dose of ketamine. Minutes after the injection, paramedics noticed that he was not breathing and

had no pulse. Elijah McClain never regained consciousness, and he passed away a few days later.

       42.     On November 21, 2018, Jamie Alberto Torres was fixing a car in his garage with

friends when a neighbor complained about noises coming from the garage. APD officers came to

Mr. Torres’ home solely to investigate this noise complaint, and one of the officers illegally

ordered Mr. Torres to exit his garage, threatening to take him to jail. Because Mr. Torres paused

momentarily before complying with the illegal order, the officer grabbed Mr. Torres, wrenched

his arm behind his back, picked him up, and slammed him to the ground. Even after handcuffing

Mr. Torres, the officer continued to attack Mr. Torres by slamming him to the ground again and

wrenching his arm behind his back multiple times. During this encounter, Mr. Torres repeatedly

screamed in pain. To justify their illegal conduct, the APD officers charged Mr. Torres with

resisting arrest and failure to obey a lawful order. A jury found that Mr. Torres was not guilty of


                                                 12
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 13 of 27




these charges at trial. The Aurora Police Department investigated its officers’ use of force

against Mr. Torres but, as is customary, found no wrongdoing. A lawsuit based on this incident,

claiming excessive force and racial bias, among other things, is ongoing.

       43.     On March 16, 2016, multiple APD officers racially profiled Omar Hassan, a

Black man, and ejected him from a coffee shop simply because he is a Black man who was

wearing a hoodie. The Aurora officers acted solely on the basis of Mr. Hassan’s appearance; they

had no reasonable grounds for suspecting that he was engaged in any criminal conduct. Aurora

officers told Mr. Hassan that he had to leave the coffee shop, because Mr. Hassan’s “kind of

business [was] not welcome [t]here.” When he questioned the directive, one officer placed her

hand on her gun, non-verbally threatening Mr. Hassan with use of deadly force. Upon

information and belief, Aurora did not discipline any of the involved officers for their

unconstitutional actions. Aurora paid Mr. Hassan to settle his legal claims.

       44.     On February 19, 2016, Aurora officers stopped and detained Darsean Kelley

simply because he was a Black man who happened to be in the vicinity of a reported crime. He

questioned the officers' orders and demanded to know whether or not he was being detained. Mr.

Kelley complied with officers’ orders but also asserted “I know my rights,” just as one officer

tased him in the back. The Aurora officers conducting the stop had no reason to believe that Mr.

Kelley had committed any crime or was armed or dangerous. To cover up the illegal stop and the

unjustified tasing, Aurora charged Mr. Kelley with failure to follow a lawful order. That charge

was eventually dismissed, but Aurora found no misconduct and did not discipline any of the

officers involved in this unconstitutional detention and use of excessive force. Aurora paid Mr.

Kelley $110,000 to settle his legal claims prelitigation.

       45.     On December 22, 2015, several APD officers assaulted OyZhana Williams, a


                                                 13
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 14 of 27




Black woman, who was simply visiting her boyfriend in the hospital. When Ms. Williams

refused the officer’s illegal order that she give him the keys to her car, the officer tackled Ms.

Williams, choked her, slammed her head against the ground, and then stomped on her head.

Aurora officers had no probable cause or reasonable suspicion to believe Ms. Williams had

committed any crime. Yet, to cover up their excessive use of force, the officers charged Ms.

Williams with a crime and arrested her. The charges were dismissed. Upon information and

belief, Aurora did not discipline any of the involved officers for their unconstitutional actions.

Aurora paid over $350,000 to settle Ms. Williams’ claims.

       46.     On November 14, 2015, two Aurora officers ordered Dwight Crews, a 60-year-

old, disabled Black man, out of his home under threat of force, despite the fact that the officers

had no warrant and no legal justification to effect a warrantless arrest in the home. After Mr.

Crews complied, the officers forcefully threw him to the ground because he had momentarily

delayed complying with their illegal commands in order to prevent his cat from getting out of his

house. To cover up their unconstitutional conduct, the Aurora officers charged Mr. Crews with

resisting arrest. The judge dismissed the charge halfway through Mr. Crews’ trial. Upon

information and belief, Aurora did not discipline the involved officers for their unconstitutional

treatment of Mr. Crews. Aurora paid Mr. Crews to settle his legal claims.

       47.     On June 22, 2012, when APD officers were searching for three suspects described

as Caucasian, they stopped Stetson Fields, a Black man, despite having no probable cause or

reasonable suspicion to do so. After Mr. Fields left the encounter, the APD officers chased him

until they located him behind a bush. Although Mr. Fields complied with the officers’ request to

come out from the bush and did not pose any threat to the officers, the officers released a police

dog to attack Mr. Fields, leaving him with injuries.


                                                  14
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 15 of 27




       48.     On May 10, 2009, APD officers unlawfully entered the house of David Walker

without a warrant, and tased Mr. Walker at least seven times without any reason or justification

to do so. APD officers further hit Mr. Walker multiple times with batons and hit and kicked him.

ADP’s excessive force caused Mr. Walker to suffered nerve damage. At least one of the APD

officers involved had an extensive history of excessive force allegations. Aurora settled an

excessive force lawsuit based on the incident brought by Mr. Walker.

       49.     On March 23, 2008, multiple Aurora police officers unlawfully entered the home

of, and tased, Duane Williams. The officers had been called to Mr. Williams' home for a

disturbance. On arrival, they unlawfully entered Mr. Williams' home without permission and

ordered him to the ground. When Mr. Williams questioned why the officers were in his garage,

they tased him. Aurora police tased Mr. Williams multiple times, hit him with batons, and placed

him in a choke hold. Mr. Williams suffered a compound fracture to his leg that required the

insertion of a permanent metal rod and screws. Mr. Williams' claims against Aurora were settled

in 2010.

       50.     In December 2003, APD officers shot and killed Jamaal Bonner, a young Black

man, during a prostitution sting. When an Aurora SWAT team burst into his hotel room, Mr.

Bonner, who was unarmed, stood up in surprise. Aurora officers tased him, causing him to go the

ground face down. Though Mr. Bonner had already been effectively tased, was surrounded by

Aurora police officers, and was not armed, an Aurora officer shot Mr. Bonner three times, killing

him. Aurora did not discipline any of the involved officers for their unconstitutional actions.

Aurora paid $610,000 to settle the family’s legal claims.

       51.     The existence of so many lawsuits against APD officers for the same type of

unconstitutional conduct makes it clear that Aurora either knew or had constructive knowledge


                                                 15
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 16 of 27




of the fact that its officers were systemically violating the Fourth Amendment, and was

deliberately indifferent to that fact.

    3. Aurora’s Official Position of Not Respecting Suppression Orders

        52.     By refusing to take seriously orders suppressing unconstitutionally acquired

evidence, Aurora has ratified and condoned longstanding and widespread violations of Black

People’ rights to be secure in their persons and free from racially-biased policing.

        53.     Aurora has “long taken the position that a ruling in a criminal matter to suppress

evidence, while interesting, is not the same as a finding in a civil court that [their] officers

violated the Constitution.” (Correspondence with City of Aurora).

        54.     “Ever since its inception, the rule excluding evidence seized in violation of the

Fourth amendment has been recognized as a principal mode of discouraging lawless police

conduct.” Terry v. Ohio, 392 U.S. 1, 12 (1968). A suppression order is not merely interesting; it

is the mechanism by which “[c]ourts which sit under our Constitution … disapprove … actions

by state agents,” and thus refuse to “be made party to lawless invasions of the constitutional

rights of citizens.” Id. at 13.

        55.     Furthermore, “the central inquiry under the Fourth Amendment [is]

reasonableness under the circumstances.” Id. at 19. This is true regardless of the context—civil

or criminal.

        56.     Nevertheless, Aurora takes the position that the standard is different as between a

criminal determination and a civil determination on [unconstitutionality]—namely, the

requirements of clearly established law and the reliance upon what the officer(s) knew at the

time of the event.




                                                  16
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 17 of 27




       57.     The Fourth Amendment reasonableness inquiry always takes into account “the

facts available to the officer at the moment of the seizure…” Terry, 392 U.S. at 21-22.

Conversely, it provides no role for an evaluation of the clearly established state of the law.

       58.     Rather, an evaluation of clearly established law belongs to the qualified immunity

analysis. See Mick v. Brewer, 76 F.3d 1127, 1134 (10th Cir. 1996). This part of the qualified

immunity analysis does not bear on whether an officer in fact violated someone’s constitutional

rights, but rather on whether he can be held liable for doing so.

       59.     Upon information and belief, Aurora indemnifies its police officers for liability

they may incur as a result of committing constitutional in the course of their duty.

The Aurora city attorney’s office appears to have a practice of not giving credence to judicial

suppression orders in its evaluations of its officers’ conduct, in direct contravention of the policy

considerations underlying the exclusionary rule and espoused by the Supreme Court in Terry.

“[W]ithout [suppression orders], the constitutional guarantee against unreasonable searches and

seizures [is] a mere form of words.” Terry, 392 U.S. at 13 (internal quotations omitted).

       60.     As the municipal agency responsible for Aurora’s legal policy and representation,

senior officials in the City Attorney’s office either knew or should have known the policy

considerations underlying suppression orders, as summed up the Supreme Court in Terry. They

also knew or should have known of the myriad violations of Black People’ civil rights conducted

by their officers, and the lawsuits that sprung from them.

       61.     To possess this knowledge yet maintain a position of devaluing suppression

orders is to systemically invite, ratify, and propagate Aurora’s longstanding, widespread, and

deliberately indifferent custom, habit, practice, and/or policy of rejecting Black People’ rights to

be secure in their persons and free from racially-biased policing.


                                                 17
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 18 of 27




        62.     Furthermore, the subjugation of suppression orders beneath civil findings

communicates to APD officers that there exists a hierarchy of constitutional violations, which

undermines any other training or discipline they may receive.

        63.     This position of subjugating suppression orders beneath civil findings of liability

was thus a moving force and proximate cause of APD Defendants’ violation of Mr. Thomas’s

constitutional rights.

    4. Defendant Aurora is liable for the APD Defendants’ violation of Mr.
       Thomas’s rights.

        64.     Defendant Aurora’s unlawful conduct, as set forth in detail herein, amounts to a

custom and widespread practice so pervasive and well-established as to constitute a custom or

usage with the force of law.

        65.     Through Defendant Aurora’s continuous ratification of unlawful seizures and

racially-biased policing against Black people, Defendant Aurora caused the Defendants’ illegal

conduct.

        66.     Given APD’s long history and widespread practice of APD officers’

unconstitutional seizure of people, particularly Black People, Aurora knew of the need to provide

additional or better training and supervision in this respect and made a deliberate choice to not

adequately train and supervise APD officers in avoiding Fourth Amendment violations and

racially-biased policing.

        67.     Aurora knew or should have known that its acts or omissions in this regard were

substantially certain to cause APD officers to violate individuals constitutional rights, and it

consciously or deliberately chose to disregard this obvious risk of harm in adhering to its policy

and custom of failing to provide additional or better training and supervision to APD officers



                                                 18
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 19 of 27




regarding how to avoid excessive force and racially-biased policing.

       68.     Defendant Aurora was deliberately indifferent to Mr. Thomas’s constitutional

rights, because Aurora knew that individuals in his position would be at a substantial risk of

suffering dangerous consequences from Aurora’s customs, patterns, practices and/or failure to

properly train and supervise its employees.

       69.     Defendant Aurora could have and should have pursued reasonable methods for

the training and supervising of such employees, or of disciplining them when they engaged in

misconduct. Aurora intentionally chose not to do so.

       70.     Even where the courts issued suppression orders that explicitly informed Aurora

that its officers had violated the Fourth Amendment, it was Aurora’s official position to not

respect those orders. Yet the “major thrust” of a suppression order “is a deterrent one,” and “the

only effective deterrent to police misconduct in a criminal context.” Terry, 392 U.S. at 12. To

devalue such a deterrent is to invite police misconduct.

       71.     Aurora’s policy of failing to act in the face of a long history of Fourth

Amendment violations, particularly against Black People, and its custom, policy, and practice in

failing to properly train and supervise its employees despite such history and knowledge or

constructive knowledge of such history, were thus the moving force and proximate cause of

Defendants’ violation of Mr. Thomas’ constitutional rights.

       72.     Defendant Aurora’s custom, policy, and practice of encouraging, condoning,

tolerating, and ratifying racially-biased policing and excessive force, as described herein, and the

subsequent cover-ups of such constitutional violations, were the moving force behind, and

proximate cause of, Defendants’ violation of Mr. Thomas’ constitutional rights.

       73.     Defendant Aurora’s acts or omissions caused Mr. Thomas’ unconstitutional


                                                 19
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 20 of 27




seizure and damages.

        74.     Defendant Aurora’s actions, as described herein, deprived Mr. Thomas of the

rights, privileges, liberties, and immunities secured by the Constitution of the United States of

America.

                                FIRST CLAIM FOR RELIEF
                             42 U.S.C. § 1983 – Fourth Amendment
                            Unlawful Seizure of Person / False Arrest
                                   (Against All Defendants)

        75.     Mr. Thomas hereby incorporates all other paragraphs of this Complaint as if fully

set forth herein.

        76.     At all times relevant to this Complaint, Defendants were acting under the color of

law.

        77.     Prior to stopping them, Defendants had no probable cause to believe that either

Plaintiff Thomas or Ms. Drinkwater had committed or was committing any violation of the law.

        78.     After Plaintiff Thomas and Ms. Drinkwater provided calm, sufficient answers to

Defendants’ questions, officers did not have probable cause, reasonable suspicion, or any other

legally valid basis to believe that Plaintiff Thomas or Ms. Drinkwater either had committed or

was committing any violation of the law.

        79.     Defendants did not at any time have a reasonable basis for suspecting that Mr.

Thomas was armed and dangerous.

        80.     Defendants did not at any time have a warrant authorizing any search, seizure,

and/or detention of either Mr. Thomas’ body or belongings, nor did defendants possess such a

warrant for Ms. Drinkwater.




                                                 20
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 21 of 27




       81.      Defendants, acting in concert with one another, seized and detained Mr. Thomas

and did not allow him to leave.

       82.      During this seizure and arrest, Defendants detained Mr. Thomas against his will,

despite lacking any legally valid basis for their actions.

       83.      At the time when Defendants detained Mr. Thomas without probable cause and

searched his person without reasonable suspicion, Mr. Thomas’s Fourth Amendment right to be

secure in his person from unreasonable searches and seizures was clearly established.

       84.      Defendants violated Mr. Andersen’s clearly established Fourth Amendment rights

by engaging in an unlawful seizure that was objectively unreasonable in light of the facts and

circumstances confronting them.

       85.      None of the Defendant law enforcement officers took reasonable steps to protect

Mr. Thomas from the objectively unlawful arrest or seizure of the other Defendant officers,

despite being in a position to do so. Each is therefore liable for the damages resulting from the

objectively unlawful arrest and seizure used by the others.

       86.      The acts or omissions of the individual Defendants were the moving force behind,

and the proximate cause of the injuries sustained by Mr. Thomas.

       87.      Defendants were engaged in these acts pursuant to the formal or informal custom,

policy and practice of the City of Aurora, which encourages, condones, tolerates, and ratifies the

unlawful seizure of Black People by its law enforcement officers.

       88.      This formal or informal custom, policy and practice of the City of Aurora is so

permanent and well settled as to constitute custom by high ranking officers, the Chief of Police,

and City of Aurora employees with final policymaking authority—and has been ratified by such

policymakers.


                                                  21
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 22 of 27




        89.     The acts or omissions of Defendant City of Aurora caused Mr. Thomas damages.

                               SECOND CLAIM FOR RELIEF
                              42 U.S.C. § 1983 – Fourth Amendment
                                         Unlawful Search
                                    (Against All Defendants)

        90.     Mr. Thomas hereby incorporates all other paragraphs of this Complaint as if fully

set forth herein.

        91.     At all times relevant to this Complaint, the APD Defendants were acting under the

color of state law and within the course and scope of their employment.

        92.     Prior to stopping Plaintiff Thomas, the APD Defendants had no probable cause to

believe that either Plaintiff Thomas or Ms. Drinkwater had committed or was committing any

violation of the law.

        93.     After Mr. Thomas and Ms. Drinkwater provided calm, sufficient answers to the

APD Defendants’ questions, the officers did not have probable cause, reasonable suspicion, or

any other legally valid basis to believe that Mr. Thomas or Ms. Drinkwater either had committed

or was committing any violation of the law.

        94.     Defendants did not at any time have a warrant authorizing any search of Mr.

Thomas’ body or his belongings nor did defendants possess such a warrant for Ms. Drinkwater.

        95.     Defendants, acting in concert with one another, unlawfully searched Mr. Thomas.

        96.     At the time when Defendants seized and searched Mr. Thomas’s person without

reasonable suspicion, probable cause, or any other legally valid basis to do so, Mr. Thomas’s

Fourth Amendment right to be secure in his person from unreasonable searches was clearly

established.




                                                22
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 23 of 27




       97.      Defendants violated Mr. Thomas’s clearly established Fourth Amendment rights

by engaging in an unlawful search that was objectively unreasonable in light of the facts and

circumstances confronting them.

       98.      None of the Defendant law enforcement officers took reasonable steps to protect

Mr. Thomas from the objectively unlawful search by the other Defendant officers, despite being

in a position to do so. Each is therefore liable for the damages resulting from the objectively

unlawful search by the others.

       99.      The acts or omissions of the individual Defendants were the moving force behind,

and the proximate cause of the injuries sustained by Mr. Thomas.

       100.     Defendants were engaged in these acts pursuant to the formal or informal custom,

policy and practice of the City of Aurora, which encourages, condones, tolerates, and ratifies the

conducting of unlawful searches by its law enforcement officers and sheriffs.

       101.     This formal or informal custom, policy and practice of the City of Aurora is so

permanent and well settled as to constitute custom by high ranking officers, the Chief of Police,

and City of Aurora employees with final policymaking authority— and has been ratified by such

policymakers.

       102.     The acts or omissions of Defendants City of Aurora caused Mr. Thomas damages.

                                THIRD CLAIM FOR RELIEF
                            42 U.S.C. § 1983 – Fourteenth Amendment
                                   Denial of Equal Protection
                                    (Against all Defendants)

       103.     Plaintiffs incorporate all other paragraphs of this Complaint as if set forth herein.

       104.     The APD Defendants were acting under color of state law and within the course

and scope of their employment in their actions and inactions at all times relevant to this action.



                                                  23
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 24 of 27




       105.    At the time of the complained of events, Mr. Thomas had the clearly established

constitutional right to be free from racial discrimination in law enforcement by police officers

and to enjoy the equal protection of the laws.

       106.    Mr. Thomas’s race of Black was a motivating factor in the APD Defendants’

decision to improperly search and seize him, search his person, or fail to intervene in such search

and seizure. Defendants acted with the intent or purpose of depriving Mr. Thomas of the equal

protection and benefits of the law, and equal privileges and immunities under the law, in

violation of the Fourteenth Amendment.

       107.    Defendants treated Mr. Thomas less favorably—with significantly less regard for

his right to be free from unreasonable seizure—than his similarly situated White counterparts,

wholly or in part because of his race.

       108.    The APD Defendants acted or intentionally failed to act with an intent or purpose

to discriminate against Mr. Thomas based upon his race.

       109.    There was no rational basis for the APD Defendants’ discriminatory actions, let

alone a purpose narrowly tailored to serve a compelling governmental interest.

       110.    After both Plaintiff Thomas and Ms. Drinkwater calmly and sufficiently answered

the APD Defendants’ questions, the officers nevertheless searched and seized Plaintiff Thomas

without reasonable suspicion, probable cause, or any other valid basis to believe that Mr.

Thomas had committed a crime or was armed and dangerous to himself or others. The lack of

any such reasonable basis for the search and seizure, along with the Aurora Police Department’s

long history of racially biased policing, raises the inference that the search and seizure of Mr.

Thomas by Defendants’ was motivated in whole or in part because of Mr. McClain’s race.




                                                 24
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 25 of 27




       111.    The Aurora Police Department’s history and disproportionate disregard for the

Fourth Amendment rights of Black People gives rise to an inference of discriminatory intent.

The Aurora Police Department’s clear pattern of disregard for the Fourth Amendment rights of

Black People is unexplainable on grounds other than race.

       112.    The APD Defendants intentionally, willfully, unreasonably, and wantonly seized

Mr. Thomas and subjected him to a search or failed to intervene in the search and seizure of him,

wholly or in part because of his race.

       113.    The APD Defendants’ actions were objectively unreasonable considering the facts

and circumstances confronting them.

       114.    The APD Defendants engaged in these actions or inactions intentionally,

willfully, maliciously, and wantonly, showing deliberate indifference to and reckless disregard of

Mr. Thomas’s federally protected constitutional rights.

       115.    Defendant Aurora failed to properly train, supervise, and/or discipline its

employees regarding the constitutional requirement not to engage in racially based policing,

resulting in the APD Defendants’ unlawful seizure and search of Mr. Thomas, or failure to

intervene therein. Defendant Aurora particularly failed to properly train, supervise, and/or

discipline its employees regarding the unlawful search and seizure of Black People, and the

prohibition on using race as a motivating factor in taking police actions, including searches or

seizures.

       116.    Defendant Aurora’s inadequate training, supervision, and/or discipline resulted

from a conscious or deliberate choice to follow a course of action from among various

alternatives available to Defendant Aurora.




                                                25
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 26 of 27




       117.    Considering the duties and responsibilities of personnel of Defendant Aurora—

who must police and interact with Black People regularly— and the frequency with which such

law enforcement personnel will confront Black People while discharging their duties as law

enforcement officers as described herein, the need for specialized training, supervision, and

discipline regarding such decisions was so obvious, and the inadequacy of training and/or

supervision was so likely to result in a violation of constitutional rights, such as those described

herein, that Defendant Aurora is liable for its failure to properly train, supervise, and/or

discipline its subordinate employees and agents.

       118.    Such failure to properly train, supervise, and/or discipline was a moving force

behind and proximate cause of APD Defendants’ racially biased treatment of Mr. Thomas, and

makes up an unconstitutional policy, procedure, custom, and/or practice.

       119.    Defendant Aurora’s failure to adequately train and/or supervise, as well as the

failure to take appropriate disciplinary or remedial action on past instances of similar

unconstitutional conduct, as described herein, was a legal and proximate cause of the illegal,

racially-motivated search and seizure of Mr. Thomas.

       120.    As a direct and proximate result of the city of Aurora and APD Defendants’

actions, Mr. Thomas was damaged by APD Defendants’ racially motivated seizure and search of

his person.

                                     PRAYER FOR RELIEF

       WHEREFORE, Tevon Thomas respectfully requests that this Court enter judgment in

his favor and against Defendants, and grant:

       (a)     Appropriate declaratory and other injunctive and/or equitable relief;




                                                  26
Case 1:20-cv-03308-LTB Document 1 Filed 11/05/20 USDC Colorado Page 27 of 27




      (c)    Compensatory and consequential damages, including damages for emotional

             distress, loss of reputation, humiliation, loss of enjoyment of life, and other pain

             and suffering on all claims allowed by law in an amount to be determined at trial;

      (d)    All economic losses on all claims allowed by law;

      (e)    Punitive damages on all claims allowed by law and in an amount to be determined

             at trial;

      (f)    Attorney’s fees and the costs associated with this action, including those

             associated with having to defend against the false criminal charge as well as

             expert witness fees, on all claims allowed by law;

      (g)    Pre and post-judgment interest at the lawful rate; and

      (h)    Any further relief that this court deems just and proper, and any other relief as

             allowed by law.

    PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

      Dated this 5th day of November 2020.

                                            KILLMER, LANE & NEWMAN, LLP

                                            s/ David A. Lane
                                            _______________________________
                                            David A. Lane
                                            Liana Orshan
                                            Tyrone Glover
                                            Killmer, Lane & Newman, LLP
                                            1543 Champa Street, Suite 400
                                            Denver, Colorado 80202
                                            (303) 571-1000
                                            dlane@kln-law.com
                                            lorshan@kln-law.com
                                            tglover@kln-law.com
                                            Attorneys for Plaintiff




                                               27
